On the basis of the calculation upon which summary judgment was granted the defendant is entitled to an additional credit of 15% of $2,838.28, constituting items of loss appearing in the 1944 audit attributable to the year 1943. It is clear, however, that the plaintiff is entitled to recover under the agreement between the parties at least the amount for which summary judgment has been granted. Order, so far as appealed from, and the judgment unanimously affirmed, with costs. Present — Martin, P. J., Glennon, Dore, Callahan and Peck, JJ.